Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 16, 2022 has been entered. Claims 1, 3-7, 9-13, and 15-18 remain pending in the application. Applicant's amendments to the Claims have overcome each and every 101 rejections previously set forth in the Non-Final Office Action mailed February 16, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong (US 2019/0130483 A1; hereinafter De Jong) in view of Gaudin et al. (US 10,504,094 B1; hereinafter Gaudin), and in further view of Wasserman (US 9293042 B1; hereinafter Wasserman), and in still further view of Hookham-Miller (US 2019/0098015 A1; hereinafter Hookham-Miller) and Yoneda et al. (US 20150256877 A1; hereinafter Yoneda).
With respect to claims 1, 7, and 13:
	De Jong teaches A computerized method comprising: (See at least De Jong: Abstract)
creating, by a processor, a vehicle token for a vehicle upon manufacture, (By disclosing, an identity token for a physical or digital asset is generated using a cryptographic one-way hash of information that uniquely identifies the asset. A product (e.g., refrigerator) can be uniquely identified, for example, using the name of its manufacturer and its seral number. See at least De Jong: paragraph(s) [0004]-[0005] & [0034]. See also at least Hookham-Miller: paragraph(s) [0002]-[0004] & [0076])
wherein the vehicle token includes a vehicle identification number and information relating to the vehicle, (By disclosing, to record a simple transaction in a distributed ledger, each party and asset involved with the transaction needs an account that is identified by a digital token in the network. For example, when one person wants to transfer a car to another person via a transaction, the current owner and next owner or recipient create accounts, and the current owner also creates an account that is uniquely identified by its vehicle identification number. See at least De Jong: paragraph(s) [0004]-[0005])
wherein an owner of the vehicle token owns the vehicle; (As stated above, see at least De Jong: paragraph(s) [0004]-[0005])
in response to a purchase of the vehicle by a user, cryptographically transferring the vehicle token to the user in a first transaction;... (By disclosing, the AT system provides the computer infrastructure for creating of asset tokens, purchasing of asset tokens, redeeming of asset tokens, transferring of ownership of asset tokens, and so on. See at least De Jong: paragraph(s) [0015]-[0016])
recording the vehicle token, the first transaction, the second transaction, and the valuation to a distributed ledger; and... (By disclosing, efforts are currently underway to use distributed ledgers to support transactions of any type, such as those relating to the sale of vehicles. Such transactions use identity tokens (vehicle token) to uniquely identify something that can be owned or can own other things. A product (vehicle) can be uniquely identified, using the name of its manufacturer and its serial number. The creation of an identity token for an asset in a distributed ledger establishes provenance of the asset, and the identity token can be used in transactions (e.g., buying, selling, insuring) (first and second transactions) of the asset stored in a distributed ledger, creating a full audit trail of the transactions. In addition, the AT system provides the computer infrastructure for creating of asset tokens, purchasing of asset tokens, redeeming of asset tokens, transferring of ownership of asset tokens, and so on. As such, the AT system supports use of assets tokens in settlement, payments, international remittances, investments, financing, and other activities. The AT system records the asset tokens in a distributed ledger. See at least De Jong: paragraph(s) [0004], [0015]-[0016] & [0024])
	However, De Jong does not teach ...receiving, from a real-time speed sensor on the vehicle, a request for a second transaction when a certain speed is exceeded, wherein the second transaction includes updating the information relating to the vehicle with real-time vehicle operating information from at least the real-time speed sensor; generating, based on the information relating to the vehicle, a valuation of the vehicle by weightinq the information;, and ...advertising the valuation of the vehicle to potential buyers.
Gaudin, directed to connected car as a payment device and thus in the same field of endeavor, teaches 
...receiving, from a real-time ... sensor on the vehicle, a request for a second transaction when a certain ... is exceeded, wherein the second transaction includes updating the information relating to the vehicle with real-time vehicle operating information from at least the real-time ... sensor; (By disclosing, the electronic circuitry 50 and/or the vehicle head unit 14 may communicate with a fuel level sensor in the fuel tank to identify when the vehicle needs fuel. For example, when the fuel level is below a predetermined threshold (e.g., one-quarter of a tank) (real-time vehicle operating information from the sensors & when a certain parameter is exceeded), the vehicle head unit 14 may determine that the vehicle needs fuel (updating the status information of the vehicle). See at least Gaudin: 23/66 ~ 24/18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of tokenization of asset-backed digital assets teachings of De Jong to incorporate the connected car as a payment device teachings of Gaudin for the benefit of using a vehicle as a payment device, so that users may remain inside their vehicles when making payments for goods and services, such as food, fuel, a car wash, etc. (See at least Gaudin: 1/41-51)
However, De Jong and Gaudin do not teach ...real-time speed sensor, ...when a certain speed is exceeded, and ...weightinq the information.
Wasserman, directed to electronic display systems connected to vehicles and vehicle-based systems and thus in the same field of endeavor, teaches 
...receiving, from a real-time speed sensor on the vehicle, a request for a second transaction when a certain speed is exceeded, wherein the second transaction includes updating the information relating to the vehicle with real-time vehicle operating information from at least the real-time speed sensor; (By disclosing, on-board vehicle computing systems may transmit the vehicle's location, speed, direction, and other data to intermediary servers and other communication networks that may collect and analyze the information to identify one or more electronic roadside displays that the vehicle is approaching. In addition, a vehicle-based system may be configured to detect certain driving behaviors and driving patterns, such as speeding (with respect to the speed limit, exceeding a certain speed). Furthermore, a local data storage at the electronic display 300a may store data for passing vehicles (updating or recording), such as vehicle identifying information (e.g., license plate state and number), the time the date the vehicle passed the electronic display 300a, the vehicle's speed, acceleration, steering, and lane positioning, the number of passengers in the vehicle, etc. See at least Wasserman: 7/50-55; 9/21-45; 12/10-29; 1/20-30; 15/21-42)
...updating the information relating to the vehicle with real-time vehicle operating information from at least the real-time speed sensor. (By disclosing, one or more on-board vehicle computing devices, such as vehicle console computing systems, vehicle navigation systems, vehicle diagnostic systems, vehicle telematics devices, and the personal mobile devices of drivers and passengers in the vehicle, may be used to determine current vehicle location, speed, direction, roads/routes being driven, and destination. Furthermore, a local data storage at the electronic display 300a may store data for passing vehicles, such as the vehicle's speed. See at least Wasserman: 6/62 ~ 7/8; 7/23-29 & 56-66; 15/21-42)
generating, based on the information relating to the vehicle, a valuation of the vehicle by weightinq the information; (By disclosing, when determining digital content for a single approaching vehicle or a group of vehicles, certain characteristics may be weighted or prioritized more than other characteristics. Also, certain advertisers may place different values on certain vehicle characteristics and individual characteristics. See at least Wasserman: 13/31-33 & 46-48; 14/25-38)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of De Jong and Gaudin to incorporate the electronic display systems connected to vehicles and vehicle-based systems teachings of Wasserman for the benefit of receiving vehicle data, individual data, and/or driving data from one or more on-board vehicle systems, such as vehicle-based devices (vehicle computers, telematics devices, navigation devices, plug-in devices, aftermarket devices, etc.). (See at least Wasserman: 20/42-47)
However, De Jong, Gaudin, and Wasserman do not teach generating, based on the information relating to the vehicle, a valuation of the vehicle.
Hookham-Miller, directed to integrity of data records and thus in the same field of endeavor, teaches 
...generating, based on the information relating to the vehicle, a valuation of the vehicle ...; (By disclosing, the fact that the data record is verified by means of blockchain can be taken into account in valuation of a vehicle. Used vehicles without a trusted record detailing information such as change(s) of ownership, servicing intervals and other service history, accidents, usage history and profile, and other verified details are estimated, on average, be undervalued by roughly 15%. See at least Hookham-Miller: paragraph(s) [0107])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of De Jong, Gaudin, and Wasserman to incorporate the integrity of data records teachings of Hookham-Miller for the benefit of facilitating managed asynchronous storing of data retrieved from connected cars in a network of computing instances. (See at least Hookham-Miller: paragraph(s) [0072])
However, De Jong, Gaudin, Wasserman, and Hookham-Miller do not teach advertising the valuation of the vehicle to potential buyers.
Yoneda, directed to method for providing advertisement data and thus in the same field of endeavor, teaches 
...advertising the valuation of the vehicle to potential buyers. (By disclosing, the advertising target may be an automobile. The value may indicate a purchase cost at a time when the user purchases the automobile that is the advertising target. In addition, the value may indicate a predicted value of an improvement in a travel distance at a time when the user replaces the automobile owned by the user with the automobile that is the advertising target. See at least Yoneda: paragraph(s) [0066]-[0069])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of De Jong, Gaudin, Wasserman, and Hookham-Miller to incorporate the method for providing advertisement data teachings of Yoneda for the benefit of personalized advertising, in which a user can access more necessary information. (See at least Yoneda: paragraph(s) [0049])
With respect to claims 3, 9, and 15:
	De Jong, Gaudin, Wasserman, Hookham-Miller, and Yoneda teach the computerized method of claim 1, the non-transitory, computer-readable storage medium of claim 7, and the vehicle tracking and analysis system of claim 13, as stated above.
	Gaudin, in the same field of endeavor, further teaches further comprising: 
receiving, from an entity, a request for a third transaction relating to the vehicle, wherein the entity is a service provider servicing the vehicle; and... (By disclosing, the establishment associated with the POS terminal 20 may be another type of establishment which provides goods or services at or nearby a user's vehicle, such as a drive-thru or a car wash. See at least Gaudin: 17/7-16)
Hookham-Miller, in the same field of endeavor, further teaches ...updating the information relating to the vehicle with information from the service provider. (By disclosing, combining real time updates from a connected car data can feed to the blockchain. See at least Hookham-Miller: paragraph(s) [0058] & [0069])
With respect to claims 4, 10, and 16:
	De Jong, Gaudin, Wasserman, Hookham-Miller, and Yoneda teach the computerized method of claim 1, the non-transitory, computer-readable storage medium of claim 7, and the vehicle tracking and analysis system of claim 13, as stated above.
De Jong further teaches further comprising: 
obtaining information relating to the owner of the vehicle; and (By disclosing, tokens also have an owner that uses an additional public/private key pair. The owner public key is set as the token owner identity, and when performing actions against tokens, ownership proof is established by providing a signature generated by the owner private key and validated against the public key listed as the owner of the token. A person can be uniquely identified, for example, using a combination of a user name, social security number, and biometric (e.g., fingerprint). See at least De Jong: paragraph(s) [0004] & [0015]-[0016])
associating the information relating to the owner of the vehicle with the vehicle token. (As stated above, see at least De Jong: paragraph(s) [0004] & [0015]-[0016])
With respect to claims 5, 11, and 17:
	De Jong, Gaudin, Wasserman, Hookham-Miller, and Yoneda teach the computerized method of claim 4, the non-transitory, computer-readable storage medium of claim 10, and the vehicle tracking and analysis system of claim 16, as stated above.
De Jong further teaches wherein the information relating to the owner of the vehicle is not publicly available. (By disclosing, the identity token for an entity (e.g., person or company) may be the public key of a public/private key pair, where the private key is held by the entity. The limitation “wherein the information relating to the owner of the vehicle is not publicly available” is not recited positively, and therefore no patentable weight is given. See at least De Jong: paragraph(s) [0004])
With respect to claims 6, 12, and 18:
	De Jong, Gaudin, Wasserman, Hookham-Miller, and Yoneda teach the computerized method of claim 1, the non-transitory, computer-readable storage medium of claim 7, and the vehicle tracking and analysis system of claim 13, as stated above.
	Gaudin, in the same field of endeavor, further teaches further comprising creating one or more fund tokens related to the vehicle token, wherein the one or more fund tokens are funded by an insurance company, wherein the one or more fund tokens pays service providers providing service to the vehicle. (By disclosing, to utilize a vehicle as a payment device, the vehicle payment application may receive and/or store indications of one or more financial cards or financial accounts, a token representing financial data for each financial card, and/or biometric or login information for authorized users to verify that the user is authorized to make payments with the stored financial cards. In addition, a link to merchant loyalty reward programs may be associated with the various user or vehicle financial accounts used. Other links may be provided, such as links to insurance provider accounts, banking or debit accounts, and/or links to provide medical insurance or health insurance provider and account information upon a visit to a doctor, hospital, clinic, or emergency room. See at least Gaudin: 8/4-28; 32/8-14)

Response to Arguments
Applicant's arguments with respect to the 103 rejections filed June 16, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that “Gaudin merely discloses that the vehicle head unit 14 may provide an indication to a user that the vehicle needs fuel when the fuel level falls below a threshold level. There is no discussion of recording vehicle information when the fuel level falls below e.g., a quarter tank”, it is noted that Gaudin teaches that the vehicle head unit 14 may determine that the vehicle needs fuel, which is an updating of the status information of the vehicle. See at least Gaudin: 23/ 66 ~ 24/ 18. In addition, Wasserman teaches that one or more on-board vehicle computing devices may be used to determine (update) current vehicle location, speed, direction, roads/routes being driven, and destination, and that a local data storage at the electronic display 300a may store (recording) data for passing vehicles, such as the vehicle's speed. See at least Wasserman: 6/62 ~ 7/8; 7/23-29 & 56-66; 15/21-42. It is also noted that updating as recited may be different from recording. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                                               

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685